Citation Nr: 0434115	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  98-13 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for alcohol dependence.

3.  Entitlement to service connection for a chronic stomach 
problem.

4.  Entitlement to service connection for bladder and urinary 
condition secondary to exposure to Agent Orange.

5.  Entitlement to an increased evaluation for fracture of 
the right clavicle, currently evaluated as 20 percent 
disabling.

6.  Whether a January 11, 1997 rating decision that denied an 
increased disability rating for left ulnar neuropathy was 
timely appealed.

7.  Whether a January 11, 1997 rating decision that denied 
service connection for recurrent rashes due to exposure to 
Agent Orange was timely appealed.

8.  Whether a January 11, 1997 rating decision that denied 
service connection for allergic sinusitis was timely 
appealed. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1968, April 1969 to February 1971, and from November 
1972 to December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO).

The record discloses that the RO, during the pendency of this 
appeal, granted an increased rating from 10 percent to 20 
percent for fracture of the right clavicle in a September 
2003 rating decision.  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issues of entitlement to an increased evaluation for 
fracture of the right clavicle, and entitlement to service 
connection for post-traumatic stress disorder and alcohol 
dependence are the subject of the remand section below.


FINDINGS OF FACT

1.  There is no objective evidence of a chronic stomach 
disorder of service origin, and no evidence suggesting a 
connection between hemorrhoids or stomach pain in svc, and 
inguinal hernia, diverticulitis, and abdominal abscess many 
years later..

2.  The veteran does not have a current bladder or urinary 
disability.

3.  Pursuant to a January 1997 rating decision, the claims 
for an increased rating for left ulnar neuropathy and service 
connection for rashes due to Agent Orange exposure and 
allergic sinusitis were denied; the veteran was advised of 
this determination and his appellate rights by letter dated 
in January 1997.

4.  A timely notice of disagreement was received in March 
1997; the veteran was provided a statement of the case in 
June 1997.

5.  A VA Form 9 was received in August 1998, more than 60 
days from the date of mailing of the SOC and in excess of one 
year from the date of notification of the January 1997 rating 
decision.  


CONCLUSIONS OF LAW

1.  A stomach disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  A bladder or urinary disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2003). 

3.  The substantive appeal from the denial of an increased 
rating for left ulnar neuropathy is not timely.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(a), (b) (2003).

4.  The substantive appeal from the denial of service 
connection for recurrent rashes due to Agent Orange exposure 
is not timely.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302(a), (b) (2003).

5.  The substantive appeal from the denial of service 
connection for allergic sinusitis is not timely.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(a), (b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. 
§ 5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  However, Pelegrini I has 
been withdrawn and replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  Pelegrini II likewise points 
out the requirement for VCAA notice prior to an unfavorable 
AOJ decision.  

With respect to VA's duty to notify, correspondence to the 
appellant dated in May 2003 informed him of the elements 
needed to substantiate his claims.  In accordance with the 
requirements of the VCAA, this letter informed the appellant 
what evidence and information VA would be obtaining.  It 
further explained that VA would make reasonable efforts to 
help him get evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The appellant was advised to send 
VA any relevant evidence in his possession.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

While the VCAA notice was not provided prior to the January 
1997 adjudication of this claim, VCAA-compliant notice was 
later accomplished, together with proper subsequent VA 
process.  The record discloses the appellant was given every 
opportunity to submit or identify relevant records in further 
support of his claims.  In view of this, the appellant is not 
considered prejudiced by any defect in the timing of the VCAA 
notice.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain evidence in support of his 
claims.  In this regard, the Board notes that this matter was 
remanded in September 1999 for further evidentiary 
development.  Evidence identified by the appellant has been 
associated with the claims file in addition to further 
written argument in support of the claims.  The requested 
development has been completed, and the matter has been 
returned to the Board for further appellate review.

As discussed above, in this case, the RO substantially 
complied with the VCAA's notification requirements and 
informed the appellant of the information and evidence needed 
to substantiate the claims addressed herein.  The Board finds 
that actions undertaken by VA to assist the appellant in the 
development of his appeal are sufficient.  Under the 
circumstances of this case, and with the exception of those 
issue specifically designated for remand to the RO, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  VA has satisfied its duties 
to inform and assist the appellant.


Service Connection

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Any veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, 
unless there is affirmative evidence to establish that he or 
she was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  Thus, service connection may 
be presumed for residuals of Agent Orange exposure by showing 
two elements.  First, a veteran must show that he served in 
the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).

The diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents consist 
of chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  See 38 
C.F.R. § 3.309(e).  The diseases listed at § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).



Chronic Stomach Problem

Service medical records show the veteran was seen during his 
first period of service, in October 1964, for complaints of 
hemorrhoids with stomach pain.  He presented again in 
December 1964 with complaints of hemorrhoids with stomach 
pain.  An upper gastrointestinal series yielded negative 
results.  No diagnostic impression was noted.  Separation 
examination in January 1968 was negative for any findings or 
diagnosis of a stomach disorder.

VA examination in October 1968 was negative for any relevant 
pathology.  On physical examination, the abdomen was 
evaluated as clinically normal.

Service medical records associated with the veteran's second 
period of service record no complaints, clinical findings, or 
diagnosis of a stomach disorder.  Separation examination in 
January 1971 was negative for any findings or diagnosis of a 
stomach disorder.

VA examination conducted in March 1971 was negative for any 
findings of relevant pathology.

Service medical records associated with the veteran's third 
period of service are negative for any complaints, treatment, 
or diagnosis of a stomach disorder.  Separation examination 
in December 1973 was negative for any findings or diagnosis 
of a stomach disorder. 

VA treatment reports dated in December 1992 reflect the 
veteran was diagnosed and treated for left inguinal hernia.  

The veteran was hospitalized at a VA medical facility in 
January 1993 and underwent excision of an abdominal abscess.  
He presented with complaints of a three-week history of 
abdominal pain and diarrhea.  He denied any prior 
gastrointestinal illness.  These records also show he was 
seen in February 1993 for percutaneous drainage following 
surgery for diverticulitis.  

To summarize, the service medical records show the veteran 
was treated in 1964 for hemorrhoids accompanied by complaints 
of stomach pain.  No diagnosis of a stomach disorder was 
made.  Examination conducted at the time of his separation 
was negative for any clinical evidence of a chronic stomach 
disorder.  Additionally, the veteran reported no complaints 
or history of stomach symptoms.  The remainder of the 
veteran's service medical records relative to his subsequent 
periods of active duty and intervening VA examinations from 
1968 to 1973 are conspicuously negative for any complaints or 
diagnosis of a stomach disorder.  The first clinical evidence 
of treatment and diagnosis of an abdominal disorder is the 
1993 treatment for diverticulitis, nearly 20 years following 
active duty.

The Board has carefully considered the assembled medical 
evidence but finds there is no competent medical evidence of 
record that relates the post service treatment to the 
veteran's period of service or any incident therein.  
Moreover, no competent evidence has been submitted which 
suggests that hemorrhoids and stomach pain in service were in 
any way related to his later development of diverticulitis, 
inguinal hernia, or abdominal abscess.  Consequently, service 
connection is not established.

Bladder and Urinary Condition

The Board notes that the veteran's DD-214 shows that he had 
one year and five months of foreign service during his second 
period of active duty.  It is not specifically known from 
this document whether he served in Vietnam.  The record does 
indicate the veteran was in receipt of a Vietnam Service 
Medal however.  A Vietnam Service Medal is awarded if a 
veteran served between July 4, 1965 and March 28, 1973 in 
Vietnam or in Thailand, Laos, or Cambodia in direct support 
of the operations in Vietnam.  See United States of America 
Department of Defense Manual of Military Decorations and 
Awards, Appendix D at D-20, July 1990.  The Board is unable 
to confirm the veteran's actual service within the Republic 
of Vietnam.  Resolution of this aspect of the veteran's 
claim, however, is not necessary to the disposition of the 
underlying issue presented in this case.

Service medical records are negative for any treatment or 
diagnosis of genitourinary pathology.  Post service medical 
records, consisting of private records and VA outpatient and 
examination reports, are negative for any findings or 
diagnosis relevant to bladder or urinary conditions.

Where there is no current medical diagnosis of a claimed 
disorder, there is no disability for which to grant service 
connection.  Brammer v. Derwinski, 3 Vet. App 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The claim must be denied on the merits.  Therefore, in the 
absence of any evidence that the veteran has a current 
bladder and urinary disability, service connection cannot be 
granted. 


Timeliness of Appeal

Appellate review of an RO decision is initiated by submitting 
a notice of disagreement (NOD) with the RO and is completed 
by filing a Substantive Appeal after the RO has issued a 
Statement of the Case (SOC).  38 U.S.C.A § 7105(a).  The 
Substantive Appeal must be filed within one year after the RO 
mails a notification of its adverse decision or within sixty 
days after the RO mails the SOC, whichever period ends later.  
See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(b); 
Fenderson v. West, 12 Vet. App. 119, 129 (1999).  The time 
period for filing a Substantive Appeal may be extended for a 
reasonable period where the claimant files a request and 
demonstrates good cause.  38 U.S.C.A. § 7105(d)(3).  However, 
the request for an extension must be in writing and must be 
filed prior to the expiration of the time limit for filing a 
Substantive Appeal.  Roy v. Brown, 5 Vet. App. 554, 556 
(1993) (holding that the appellant had not filed a timely 
Substantive Appeal, and the appellant was not entitled to an 
extension of time because he had not filed a written request 
prior to the expiration of the time period); see also 38 
C.F.R. § 20.303.

If an applicant fails to complete an appeal within the 
required time, it is incumbent on the Board to reject the 
appeal.  This is not a matter within the Board's discretion.  
As noted above, the timeliness standards for filing appeals 
are prescribed by law.  Under the provisions of 38 U.S.C.A. § 
7108, if there is a failure to meet those standards, "An 
application for review on appeal shall not be entertained."  
In the absence of a timely substantive appeal the proper 
action for the Board is to dismiss the claim.  Roy, supra.

In a January 11, 1997 rating decision, the RO determined, 
among other things, that an increased rating was not 
warranted for left ulnar neuropathy and that service 
connection was not established for rashes due to Agent Orange 
exposure and allergic sinusitis.  The veteran was advised of 
this rating determination by letter dated January 16, 1997.  
The record discloses the veteran submitted a NOD with respect 
to this rating decision on March 7, 1997.  The RO issued a 
SOC on June 19, 1997.  Along with the SOC, the RO sent to the 
veteran a VA Form 9, Substantive Appeal, and instructions for 
completing and returning the VA Form 9 to the RO within 60 
days or within the remainder of the one year period from the 
date of the notification letter.  The claims file does not 
reflect that the veteran returned the VA Form 9 or any other 
communication that could be construed to be a substantive 
appeal within the 60 day time limit, which expired January 
16, 1998.  Additionally, the record reflects no request for a 
time extension or that additional evidence was received 
within the 60-day time limit that could extend the time limit 
beyond 60 days.  See VAOPGCPREC 9-97.

In September 1999, the Board notified the veteran that no 
timely substantive appeal had been received.  A SOC 
addressing the issue of the timeliness of the substantive 
appeal relative to these issues was thereafter forwarded to 
the veteran.  The record reflects the veteran submitted no 
evidence or argument in this matter.  Thus, having afforded 
the veteran appropriate notice, the Board must now find that 
no timely substantive appeal was received.  The appeal as to 
the issues of entitlement to an increased evaluation for left 
ulnar neuropathy, service connection for recurrent rashes due 
to Agent Orange exposure, and service connection for allergic 
sinusitis, is therefore dismissed. 





ORDER

Service connection for a chronic stomach condition is denied.

Service connection for a bladder and urinary condition is 
denied.

The appeal for an increased rating for left ulnar neuropathy, 
service connection for rashes due to Agent Orange and service 
connection for allergic sinusitis is dismissed. 


REMAND

The Board finds that there remains evidentiary development 
requested in the September 1999 remand that has not been 
accomplished.  It is the opinion of the Board that further 
remand of this matter is warranted to address such 
outstanding development requests prior to its review of the 
merits of the claims for an increased evaluation for fracture 
of the right clavicle, and service connection for post-
traumatic stress disorder (PTSD) and alcohol dependence.

In this regard, the Board notes that the veteran was to be 
afforded further medical examination of his service-connected 
disability.  The record shows VA examination was conducted in 
July 2003.  In accordance with the examination request, the 
examining physician was asked to provide comment concerning 
the nature and severity of the service-connected disability 
in his assessment.  Further, based upon a review of the 
objective findings and in consideration of the subjective 
complaints, the examiner was asked to comment on the effect 
that the veteran's fracture of the right clavicle has on his 
ordinary activity, as well as his ability to procure and 
maintain employment.  Sufficient comment was not provided.  
Additionally, the Board is unable to clearly discern from the 
medical report whether there is a neurological component to 
the right clavicle disability as contended by the veteran.  
The examiner noted the veteran failed to report for 
diagnostic testing of the right clavicle.    

With respect to the claims for PTSD and alcohol dependence, 
the veteran was requested to provide a more detailed 
statement concerning the stressful events of service in order 
to permit a meaningful search of department records for 
verification.  There is no indication of record the veteran 
responded to the requests.  The service department has 
confirmed however that the ship on which the veteran served 
did participate in gunfire support missions in Vietnam, but 
was unable to confirm alleged stressors of the veteran being 
wounded or the death of a service member.  The record shows 
the veteran has a current diagnosis of PTSD.  

VA examination was scheduled in July 2004.  A notation in the 
claims file indicates the veteran failed to appear.  A copy 
of the notification letter to the veteran concerning the 
scheduled examination is not of record.  Thus, the Board is 
unable to determine whether the veteran received adequate 
notice of the scheduled examination.   

It is therefore the opinion of the Board that VA examination 
is warranted.  The appellant is advised that such evidence 
may be vital to his claim, and that VA's duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991). Indeed, disposition of this matter rests upon the 
evidence of record. 

Under the circumstances of this case, and to ensure due 
process, this matter is REMANDED to the RO for the following 
action:

1.  The veteran should be requested to 
identify all sources of any treatment he 
received for his right clavicle disability 
and claimed PTSD disorder, whose records have 
not been associated with the claims file, and 
to furnish signed authorizations for the 
release of these records.  All records 
obtained should be associated with the claims 
folder.

2.  The RO should schedule the veteran for VA 
psychiatric examination by a psychiatrist who 
has not previously examined him to determine 
the diagnosis of all psychiatric disorders 
that are present.  The RO should provide the 
examiner with a summary of the stressor(s) 
verified by the RO, and the examiner should 
be instructed that only these event(s) may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in the veteran's current 
psychiatric symptoms.  All necessary special 
studies or tests, to include psychological 
testing and evaluation, should be 
accomplished.  The examination report should 
reflect review of pertinent material in the 
claims folder.  Therefore, the veteran's 
claims file should be made available to the 
psychiatrist for review in conjunction with 
the examination.  The examiner should then 
integrate the previous psychiatric findings 
and diagnoses with current findings to obtain 
a true picture of the nature of the veteran's 
psychiatric status.  If the diagnosis of PTSD 
is deemed appropriate pursuant to DSM-IV, the 
examiner should comment upon the link between 
the current symptomatology and the verified 
in-service stressor(s).  The examiner should 
also state, to a reasonable degree of medical 
certainty, whether the veteran's alcohol 
dependence is secondary to his PTSD.  A 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

3.  The RO should schedule the veteran for an 
appropriate VA examination to determine the 
current nature and extent of his service-
connected right clavicle fracture.  The 
veteran's claims file should be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated diagnostic tests, to include x-ray 
studies and other specialized studies should 
be performed.  The examination report must 
include complete ranges of motion studies.  
The examiner must also render objective 
clinical findings concerning the severity of 
the veteran's service-connected right 
clavicle disorder, to include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional limitations, if 
any, to the exclusion of any nonservice-
connected disability.  Neurologic 
manifestations, if any, should be described 
in detail.  The examiner is asked to comment 
on the effect that the veteran's fracture of 
the right clavicle has on his ordinary 
activity, as well as his ability to procure 
and maintain employment.

The RO should inform the veteran of 38 C.F.R. 
§ 3.655 as it relates to his current claim. 

4.  Following completion of the above 
actions, the RO must review the claims file 
and ensure that all of the foregoing 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Thereafter, the RO should readjudicate 
the remaining issues on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative should 
be furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration. The Board intimates no opinion as to 
the ultimate outcome of this appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



